Citation Nr: 0211907	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-12 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bladder cancer as a 
result of exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972, with service in the Republic of Vietnam from 
June 27, 1971, through March 13, 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had a period of active service in the 
Republic of Vietnam during the Vietnam Era and may have been 
exposed to herbicides, including Agent Orange.

3.  The veteran was diagnosed as having left transitional 
cell carcinoma of the ureter in June 1998.

4.  The veteran did not show signs or symptoms of bladder 
cancer during his period of active service or within one year 
of his discharge from service.


CONCLUSION OF LAW

Bladder cancer was not incurred in, aggravated by, or caused 
by the veteran's active service, including exposure to 
herbicides, nor did it manifest itself within one year of 
discharge from service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 67 Fed. Reg. 42600 (June 24, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the statement of the case, in person at his June 2000 RO 
hearing, and again in the supplemental statement of the case 
of the information and evidence needed to support his claim 
for service connection for bladder cancer as a result of 
exposure to Agent Orange.  The veteran was also informed at 
his personal  hearing of the evidence required to 
substantiate a claim of direct service connection for bladder 
cancer.  As such, the Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  


The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and requesting a 
medical opinion as to the likelihood of bladder cancer being 
caused by exposure to Agent Orange.  It appears that all 
known and available medical records relevant to the issue on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The Board additionally notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim with the veteran having testified before 
an RO hearing officer in June 2000, and participated in the 
development of his claim since that time.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a 
veteran is found to have been exposed and/or presumed to 
have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. See 38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

Service connection for a malignant tumor may also be granted 
on a presumptive basis if there is evidence of manifestation 
within one year of discharge from active service.  See 
38 C.F.R. § 3.309(a).  Specifically, a malignant tumor is 
deemed to be   a chronic disease and service connection may 
be granted under 38 C.F.R. Section 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
September 1972, the evidence must show that his chronic 
disease manifest to a degree of ten percent by September 
1973, in order for service connection to be granted based 
upon a presumptive period for a chronic disease.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The evidence in this case is not in dispute.  The veteran 
served in the Republic of Vietnam from June 1971 into March 
1972, and may have been exposed to herbicides including Agent 
Orange.  He did not show any signs or symptoms of bladder 
cancer during active service or within one year of discharge 
from service, but was diagnosed as having left transitional 
cell carcinoma of the ureter, a disorder also known as cancer 
of the urinary bladder, in June 1998.  

In June 2000, the veteran's private physician opined that the 
veteran's exposure to Agent Orange might have been a risk 
factor in the development of his cancer, but that the 
physician did not know of any specific study that confirmed 
his suspicion.  In April 2001, a VA specialist researched 
medical literature and found nothing to support the 
proposition that exposure to Agent Orange was a risk factor 
in the development of carcinoma of the urinary bladder.  
Consequently, the VA physician opined that it was less than 
likely that the veteran's urinary bladder cancer was the 
result of exposure to herbicides used in the Republic of 
Vietnam.

Given the evidence of record and the fact that VA recently 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam was 
not extended to urinary bladder cancer, the Board finds that 
service connection for such a disorder cannot be granted on a 
presumptive basis based on exposure to herbicides; service 
connection also cannot be granted on a presumptive basis 
based on a chronic disease because the veteran's malignant 
tumor did not manifest itself within one year of his 
discharge from active service.  Furthermore, because the 
medical evidence does not draw a link between the veteran's 
period of service and his 1998 diagnosis of urinary bladder 
cancer, service connection must be denied on a direct basis.  
Consequently, absent medical evidence supporting the 
contention that the veteran's urinary bladder cancer began as 
a result of active duty service, the veteran's appeal is 
denied.

ORDER

Service connection for bladder cancer, to include as a result 
of exposure to herbicides (Agent Orange), is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

